                  Case 13-11500-BLS            Doc 452       Filed 12/13/18   Page 1 of 5



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 7
FENWICK AUTOMOTIVE PRODUCTS
LIMITED, et al.1                                              Case No. 13-11500 (BLS)
                                                              (Jointly Administered)
                             Debtors.


                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON DECEMBER 17, 2018 AT 9:15 A.M.

UNCONTESTED MATTERS WITH CERTIFICATION OF NO OBJECTION:

Copy of Fee Applications previously submitted in Fee Application Binder.

1.    Ninth Interim Application of Miller Coffey Tate LLP for Compensation and for
      Reimbursement of Expenses as Accountants and Bankruptcy Consultants to the
      Trustee for the Period from November 1, 2017 through October 31, 2018
      [Filed 11/26/2018; Docket No. 440]

      Related Documents:

                                (a)     Certification of No Objection
                                        [Filed 12/13/2018; Docket No. 449]

                                (b)     Proposed Order

      Objection Deadline:               December 10, 2018 at 4:00 p.m.

      Responses Received:               None

      Status:                           Certification of No Objection filed. Movant requests entry
                                        of Proposed Order.




1        Introcan, Inc., Case No. 13-11499; Fenwick Automotive Products Limited, Case No. 13-11500;
Flo-Pro Inc., Case No, 13-11501; LH Distribution Inc., Case No. 13-11502; Rafko Logistics Inc., Case
No 13-11504; Rafko Holdings Inc., Case No. 13-11505; Rafko Enterprises Inc.; Case No. 13-11507
(collectively, the “Debtors”).

                                                         1
39361178\1 00601.0823.000/337792.000
12/13/2018
                  Case 13-11500-BLS           Doc 452       Filed 12/13/18   Page 2 of 5




2.    Application of Cozen O’Connor as Counsel to the Trustee for Allowance of Seventh
      Interim Compensation and Reimbursement of Expenses for the Period November 21,
      2917 through November 26, 2018
      [Filed 11/26/2018; Docket No. 442]

      Related Documents:

                                (a)    Certification of No Objection
                                       [Filed 12/13/2018; Docket No. 451]

                                (b)    Proposed Order

      Objection Deadline:              December 10, 2018 at 4:00 p.m.

      Responses Received:              None

      Status:                          Certification of No Objection filed. Movant requests entry
                                       of Proposed Order.


3.    Trustee’s Motion for an Order Authorizing Abandonment and Destruction of Debtor
      Records, Computers, Servers, Hard Drives and Other Miscellaneous Computer
      Equipment
      [Filed 11/26/2018; Docket No. 441]

      Related Documents:

                                (a)    Certification of No Objection
                                       [Filed 12/13/2018; Docket No. 450]

                                (b)    Proposed Order

      Objection Deadline:              December 11, 2018 at 4:00 p.m.

      Responses Received:              None

      Status:                          Certification of No Objection filed. Trustee requests entry
                                       of Proposed Order.




                                                        2
39361178\1 00601.0823.000/337792.000
12/13/2018
                  Case 13-11500-BLS              Doc 452     Filed 12/13/18   Page 3 of 5




CONTESTED MATTERS GOING FORWARD:

4.    Chapter 7 Trustee’s Fourth Omnibus (Non-Substantive) Objection to Certain Claims
      Pursuant to Section 502 of the Bankruptcy Code, Rules 3007 and 9014 of the Federal
      Rules of Bankruptcy Procedure and Del. Bankr. L.R. 3007-1
      [Filed 11/15/2018; Docket No. 438]

      Related Documents:

                              (a)      Notice of Submission of Proof of Claim Contained Within
                                       Chapter 7 Trustee's Fourth Omnibus (Non-Substantive)
                                       Objection to Certain Claims Pursuant to Section 502 of the
                                       Bankruptcy Code, Rules 3007 and 9014 of the Federal Rules
                                       of Bankruptcy Procedure and Del. Bankr. L.R. 3007-1
                                       [Filed 12/5/2018; Docket No. 445]

      Objection Deadline:              December 10, 2018 at 4:00 p.m.

      Responses Received:

                              (b)      Response by Vaitheeswaran Ramaswamy to Chapter 7
                                       Trustee’s Fourth Omnibus (Non-Substantive) Objection to
                                       Certain Claims
                                       [Filed 12/6/2018; Docket No. 447]

      Status:                          This matter is going forward; however, Trustee anticipates
                                       submitting a revised Order under Certification of Counsel at
                                       or prior to the hearing.




                                                         3
39361178\1 00601.0823.000/337792.000
12/13/2018
                  Case 13-11500-BLS              Doc 452     Filed 12/13/18   Page 4 of 5




5.    Chapter 7 Trustee’s Fifth Omnibus (Substantive) Objection to Certain Claims
      Pursuant to Section 502 of the Bankruptcy Code, Rules 3007 and 9014 of the Federal
      Rules of Bankruptcy Procedure and Del. Bankr. L.R. 3007-1
      [Filed 11/15/2018; Docket No. 439]

      Related Documents:

                              (a)      Notice of Submission of Proof of Claim Contained Within
                                       Chapter 7 Trustee's Fifth Omnibus (Substantive) Objection to
                                       Certain Claims Pursuant to Section 502 of the Bankruptcy
                                       Code, Rules 3007 and 9014 of the Federal Rules of
                                       Bankruptcy Procedure and Del. Bankr. L.R. 3007-1
                                       [Filed 12/5/2018; Docket No. 446]


      Objection Deadline:              December 10, 2018 at 4:00 p.m.

      Responses Received:

                              (b)      Response of Transplace International to Trustee’s Fifth
                                       Omnibus (Substantive) Objection to Certain Claims
                                       [Filed 12/4/2018; Docket No. 443]

                              (c)      Exhibit B to Response of Transplace International to
                                       Trustee’s Fifth Omnibus (Substantive) Objection to Certain
                                       Claims
                                       [Filed 12/4/2018; Docket No. 444]

                              (d)      Response of KBF Print Technology to Trustee’s Fifth
                                       Omnibus (Substantive) Objection to Certain Claims
                                       [Filed 12/10/2018; Docket No. 448]

                              (e)      Informal Response received from Claimant Pratt Industries

      Status:                          This matter is going forward; however, Trustee anticipates
                                       submitting a revised Order under Certification of Counsel at
                                       or prior to the hearing.




                                                         4
39361178\1 00601.0823.000/337792.000
12/13/2018
                  Case 13-11500-BLS     Doc 452    Filed 12/13/18   Page 5 of 5



Date: December 13, 2018
      Wilmington, DE                         COZEN O'CONNOR


                                       By:   /s/ John T. Carroll, III
                                             John T. Carroll, III (DE No. 4060)
                                             Simon E. Fraser (DE No. 5335)
                                             1201 North Market Street
                                             Suite 1001
                                             Wilmington, DE 19801
                                             302-295-2000
                                             302-295-2013 Fax
                                             jcarroll@cozen.com
                                             sfraser@cozen.com

                                             Counsel to the Chapter 7 Trustee,
                                             George L. Miller




                                               5
39361178\1 00601.0823.000/337792.000
12/13/2018
